


Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of July 31, 2008
(which date is only to be the reference date and not the “Effective Date” of
this Agreement) by and between 7725 WASHINGTON AVENUE CORP., a Minnesota
corporation Seller”) and RIMAGE CORPORATION, a Minnesota corporation (“Buyer”).

 

RECITALS:

 

A.        Seller owns certain real property, located at 7725 Washington Avenue
South, in the City of Edina (the “City”), County of Hennepin, State of Minnesota
that is legally described on the attached Exhibit A (the “Land”);

 

B.        A building comprising approximately 58,500 square feet is located on
the Land (the “Building”);

 

C.        Buyer is the tenant of the Building pursuant to that certain Lease
dated August 1, 2004 (the “Lease”); and

 

D.        Seller desires to sell, and Buyer desires to purchase, the Land,
Building and certain other property, as more further described in Section 1 of
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the following terms and
conditions, the parties agree as follows:

 

1.         Sale and Purchase.   Seller hereby agrees to sell to Buyer, and Buyer
hereby agrees to purchase from Seller, upon the terms and conditions set forth
below, the following (collectively, the “Property”):

 

(a)       Real Property. Fee simple title to the Land together with (i) all
buildings, parking facilities, fixtures and improvements constructed or located
on the Land (the “Improvements”), (ii) all easements, air rights, and other
rights benefiting or appurtenant to the Land, and (iii) Seller’s interest in all
neighboring or contiguous alleys, streets, roads, utilities servicing,
pertaining or relating to the Land (collectively, the “Real Property”);

 

(b)       Personal Property. All of Seller’s right, title and interest in any
personal property situated in or about the Real Property and used in the
maintenance or operation of the Real Property, including, without limitation,
any and all appliances, furniture, furnishings, carpeting, draperies and
curtains, equipment, tools, supplies, keys, access cards, security systems
(hardware and software), fire protection systems (hardware and software),
accounting programs and software (collectively the “Personal Property”);

 


--------------------------------------------------------------------------------


(c)       Miscellaneous. All of Seller’s right, title and interest in the
“Contracts” the “Permits,” the “Warranties,” the “Plans” and the “Records” (as
each term is defined in Section 3(d) below) to the extent approved by Buyer and
transferable by Seller.

 

2.         Purchase Price. The total purchase price to be paid by Buyer to
Seller for the Property (the “Purchase Price”) shall be Three Million Eight
Hundred Thousand Dollars ($3,800,000), which shall be payable as follows:

 

(a)       $50,000 earnest money deposited with Title Company as set forth below
(the “Earnest Money”).

 

(b)       The balance of the Purchase Price (subject to prorations and
adjustments as provided herein) shall be payable on the “Closing Date” (as
defined in Section 5 below) in cash, certified or cashier’s check or by wire
transfer.

 

The parties agree to deposit this executed Agreement in triplicate counterparts
with First American Title Insurance Company (“Title Company”). Title Company
shall act as escrow agent with respect to the Earnest Money deposit. All costs
of Title Company, if any, with respect to the escrow shall be borne equally by
Buyer and Seller; provided however, Title Company shall deposit the Earnest
Money in an interest bearing account if Buyer so directs and if Buyer agrees to
pay any fees in relation thereto and provides Title Company with completed IRS
W-9 forms, all pursuant to the acknowledgment by Title Company attached hereto
(the “Escrow Agreement”). Buyer and Seller agree to the terms, conditions and
provisions of the Escrow Agreement, upon Title Company’s acceptance and
execution thereof. The date that the counterpart original of this Agreement
executed by both Buyer and Seller is delivered to Title Company and the Earnest
Money is deposited with Title Company shall be the “Effective Date” and this
Agreement shall not be binding until such Effective Date (i.e. the deposit of
the Earnest Money is a condition precedent). Title Company shall fill in the
Effective Date on the Escrow Agreement and deliver original counterparts of this
Agreement to each of Buyer and Seller, together with a copy of the executed
Escrow Agreement as soon as practicable after Title Company’s receipt of the
Earnest Money. Buyer shall deposit the Earnest Money with Title Company on the
date that it deposits its counterparts of this Agreement with Title Company. All
Earnest Money payments shall be fully credited towards the Purchase Price at
Closing, provided that this Agreement is not terminated pursuant to the
provisions hereof.

 

 

3.

Inspections and Examinations. Buyer and Seller covenant and agree as follows:

 

(a)        Right of Entry. Seller hereby agrees that, in addition to Buyer’s
rights as tenant pursuant to the Lease, Buyer may investigate and test the
Property for the purpose of conducting due diligence as a Buyer of the Property.
Buyer shall pay all costs and expenses of such investigation and testing and
shall hold Seller and the Real Property harmless from all costs and liabilities
relating to Buyer’s activities, provided, however, that costs and liability with
respect to existing Hazardous Substances shall be governed by Section 7(i) of
this Agreement. In the event this Agreement is terminated without Buyer’s
purchase of the Property, Buyer shall further repair and restore any damage to
the Real Property caused by or occurring during Buyer’s testing and return the
Real Property to substantially the same condition as existed prior to such
entry.

 

2


--------------------------------------------------------------------------------


(b)       Phase I ESA. Within ten (10) days after the Effective Date, Seller
shall, at its cost and expense, provide Buyer copies of any Phase I
Environmental Site Assessments and/or Phase II Environmental Site Assessments
concerning the Real Property that is in its possession (individually or
collectively, the “Phase I ESA”).

 

(c)       Documents and Materials. Within ten (10) days after the Effective
Date, to the extent in Seller’s possession or control, and to the extent not
already delivered to Buyer, Seller shall deliver to Buyer true and correct
copies of all “Contracts,” “Permits,” “Warranties,” “Plans” and “Records,” with
any amendments thereto (collectively, with the Phase I ESA the “Seller
Deliveries”), for Buyer’s examination and analysis. If Buyer requests, Buyer
shall have the right to examine the books and records regarding the Property at
Seller’s and/or Seller’s property manager’s offices. At Seller’s option, a
representative of Seller may accompany Buyer at all times that Buyer is
examining such books and records at Seller’s and/or Seller’s property manager’s
offices, provided that Seller shall not delay or disrupt Buyer’s examination of
such books and records. “Contracts” means the service and maintenance contracts,
equipment leases, and other contracts regarding the Real Property and the
Personal Property. “Permits” means any approvals, permits and licenses
benefiting the Real Property. “Warranties” means all warranties and guaranties
given to, assigned to, or benefiting Seller or the Real Property or the Personal
Property regarding the acquisition, construction, design, use, operation,
management, or maintenance of the Real Property and/or the Personal Property.
“Plans” means all originals and copies of all blueprints, surveys, plans and
specifications regarding the Real Property and/or the Personal Property in the
possession of or available to Seller. “Records” means all records and reports of
Seller regarding the Real Property and/or the Personal Property, including all
reports, site plans, surveys, tests and inspections regarding any part of the
Property (such as, but not limited to, engineer’s reports, environmental
assessments, soil tests, and water tests), records regarding real estate taxes
and assessments, insurance claims, insurance notices, maintenance, repairs,
capital improvements, operating statements, financial statements, books,
records, expense and revenue budgets, leasing, management, governmental notices
and services, and CAD files (but excluding income tax returns).

 

(d)       Confidentiality. Buyer agrees that prior to Closing, the information
provided to it in the Seller Deliveries shall be strictly confidential, except
to the extent such information is public or otherwise available to
third-parties. Buyer shall have the right to disclose all or any of such
information to Buyer’s legal counsel, lender (or proposed lender), equity
investors (or proposed equity investors) and any professional counselors or
consultants used to assist Buyer in this transaction.

 

3


--------------------------------------------------------------------------------


4.         Conditions. The obligations of Buyer under this Agreement are
conditioned upon satisfaction or waiver by Buyer of each of the following by the
respective dates indicated:

 

(a)       Representations and Warranties. The representations and warranties of
Seller contained in this Agreement are true, and Seller shall have delivered to
Buyer at Closing a certificate dated as of the Closing Date, signed by an
authorized representative of Seller, certifying that such representations and
warranties are true as of the Closing Date (the “Bring-down Certificate”);

 

(b)       Title. Title shall have been found acceptable by Buyer, or been made
acceptable, in accordance with the requirements and terms of Section 9 below;
and at Closing, a title insurance policy (the “Title Policy”) shall be issued by
Title Company pursuant to the Title Commitment (as defined below) or a suitably
marked-up Title Commitment shall be issued to Buyer at Closing;

 

(c)       Performance of Seller’s Obligations. Seller shall have performed all
of the obligations required to be performed by Seller under this Agreement, by
the dates set forth herein.

 

(d)       Testing. Buyer shall have determined in Buyer’s sole discretion,
within sixty (60) days after the Effective Date (the “Contingency Date”), that
it is satisfied with the results of and matters disclosed by soil tests,
engineering inspections, feasibility tests and studies, hazardous waste and
environmental reviews, code and other legal compliance analyses and other tests
and inspections, evaluations, assessments, surveys and reviews of the Property,
any or all of which shall be obtained at Buyer’s sole cost and expense, unless
otherwise provided herein.

 

(e)       Document Review. Buyer shall have determined in Buyer’s sole
discretion by the Contingency Date that it is satisfied with its examination and
analysis of the Seller Deliveries and any other books and records pertaining to
the Property.

 

Buyer may, at its option by notice to Seller, postpone the Contingency Date for
up to fifteen (15) days after receipt of any documents, data or other matters
that Seller is required to furnish to Buyer hereunder if Buyer has not received
such documents, data or other matters fifteen (15) or more days prior to the
Contingency Date. If the Contingency Date is extended to a date that is later
than the Closing Date set forth hereinbelow, then the Closing Date shall be
automatically extended to the date that is five (5) business days after the
expiration of the extended Contingency Date or as otherwise mutually agreed by
Buyer and Seller.

 

If any condition set forth in this Section 4 has not been satisfied or waived by
Buyer before its respective date (i.e., the Contingency Date or the Closing
Date, as applicable), then Buyer may terminate this Agreement at any time on or
before its respective date by delivery of written notice to Seller and to Title
Company. Upon receipt of such notice from Buyer, Title Company shall promptly
return to Buyer the Earnest Money and any interest accrued thereon. Upon such
return, neither Seller nor Buyer shall have any further rights or obligations
under this Agreement, except for the covenants made in Section 3(a), which shall
survive termination of this Agreement, whether such termination is effected by
Seller or Buyer (the “Surviving Covenants”). Seller and Buyer specifically state
and acknowledge that all of the conditions set forth in this Agreement are for
the sole and exclusive benefit of Buyer, and Buyer shall have the unilateral
right to waive any condition by notice to Seller.

 

4


--------------------------------------------------------------------------------


With respect to each condition set forth above, If Buyer fails to terminate this
Agreement on the date as set forth with respect to said condition, time being of
the essence, then, upon the expiration of such date, said condition to Buyer’s
performance hereunder shall conclusively be deemed satisfied or waived by Buyer.

 

5.         Closing. The closing of the purchase and sale contemplated by this
Agreement (the “Closing”) shall occur on that date which is ninety (90) days
following the Effective Date (the “Closing Date”). Buyer shall have the right at
any time to accelerate the Closing Date, upon five (5) business days notice to
Seller, to a date specified in such notice. The Closing shall take place at
10:00 a.m. local time at the office of Buyer’s counsel or at such other place as
may be acceptable to Seller and Buyer. Seller shall deliver possession of the
Property to Buyer on the Closing Date, together with all access cards, keys to
locks and doors in or on the Real Property and the Personal Property that are in
Seller’s possession.

 

(a)       Seller’s Closing Documents. On the Closing Date, Seller shall execute
and/or deliver to Buyer the following in form and content satisfactory to Buyer
(collectively, the “Seller’s Closing Documents”):

 

 

(i)

Deed. A Warranty Deed (“Deed”) conveying fee simple title to the Real Property
to Buyer, free and clear of all encumbrances, except the “Permitted
Encumbrances” (as defined in Section 9 below) on a Minnesota Uniform
Conveyancing blank form;

 

 

(ii)

Bill of Sale. A Warranty Bill of Sale conveying the Tangible Personal Property
to Buyer, free and clear of all encumbrances;

 

 

(iii)

Lease Termination. A Termination of Lease regarding the Lease (“Lease
Termination”);

 

 

(iv)

Assignment of Intangible and Other Personal Property. An Assignment in the form
of Exhibit B conveying Seller’s interest in the Contracts, Permits, Warranties,
Plans, Records and Intangible Personal Property to Buyer (the “Assignment of
Intangible Property”) with warranties, free and clear of all encumbrances,
together with the written consent of any parties required to consent to such
assignment;

 

 

(v)

Bring-down Certificate. The Bring-down Certificate as required pursuant to
Section 4(a) above;

 

 

(vi)

Seller’s Affidavit. An Affidavit by Seller indicating that on the Closing Date
there are no outstanding, unsatisfied judgments, tax liens, or bankruptcies
against or involving Seller or the Real Property; that there has been no skill,
labor, or material furnished to the Real Property for which payment has not been
made or for which mechanics’ liens could be filed; and that there are no
unrecorded interests in the Real Property (other than the Lease), together with
whatever standard owner’s affidavit and/or indemnity as may be required by Title
Company to issue the Title Policy in the form required by Section 9 hereof;

 

5


--------------------------------------------------------------------------------


 

(vii)

Original Documents. Originals of the Contracts, and, to the extent in Seller’s
possession or control, originals of the Permits, the Warranties, the Plans, and
the Records;

 

 

(viii)

FIRPTA Affidavit. A non-foreign affidavit, properly executed and in recordable
form, containing such information as is required by Internal Revenue Code
Section 1445(b)(2) and its regulations;

 

 

(ix)

IRS Reporting Form. The appropriate federal income tax reporting form, if any is
required;

 

 

(x)

Resolutions. Resolutions and other certificates and documents reasonably
necessary for Buyer and Title Company to confirm the good standing, power and
authority of Seller to enter into this Agreement, perform the obligations of
Seller under this Agreement, and to execute, deliver and perform (to the extent
applicable) the Seller’s Closing Documents, certified by the Secretary of Seller
or other appropriate officer of Seller;

 

 

(xi)

Settlement Statement. A Closing settlement statement reflecting the financial
provisions of the Closing, consistent with the provisions of this Agreement; and

 

 

(xii)

Other Documents. All other documents reasonably determined by Title Company to
be necessary to transfer the Property to Buyer free and clear of all
encumbrances, except the Permitted Encumbrances.

 

(b)       Buyer’s Closing Documents. On the Closing Date, Buyer will execute
and/or deliver to Seller the following (collectively, “Buyer’s Closing
Documents”):

 

 

(xiii)

Purchase Price. The cash payment toward the Purchase Price to be paid as
required by Section 2(b) hereof;

 

 

(xiv)

Lease Termination. The Lease Termination;

 

 

(xv)

Assignment of Intangible Property. The Assignment of Intangible Property;

 

6


--------------------------------------------------------------------------------


 

(xvi)

Title Documents. Such affidavits of Buyer or other documents as may be
reasonably required by the Company to record the Seller’s Closing Documents and
issue the Title Policy required by Section 9 of this Agreement; and

 

 

(xvii)

Settlement Statement. A Closing settlement statement reflecting the financial
provisions of the Closing, consistent with the provisions of this Agreement.

 

6.         Prorations. Seller and Buyer shall make the following prorations and
allocations of taxes, assessments, rents, costs, and other expenses at Closing:

 

(a)       Title Insurance and Closing Fee. Seller shall pay all costs of the
Title Commitment (as defined in Section 9(a)). Seller and Buyer will each pay
one-half of any reasonable and customary closing fee or charge imposed by Title
Company or its designated closing agent. Buyer shall pay the premium costs for
the title policy which it desires and the title policy of its lender, if any.

 

(b)       Transfer Tax. Seller shall pay all state deed or other governmental
transfer taxes due upon the delivery of the Warranty Deed and other transfer
documents to be delivered by Seller under this Agreement. Buyer shall pay all
mortgage registration taxes due and payable with regard to any mortgage to be
recorded in favor of Buyer’s lender.

 

(c)        Real Estate Taxes and Special Assessments. Pursuant to the Lease,
Buyer has been making regular payments to Seller for real estate taxes on the
Real Property (“Taxes”) and Seller has made payment of Taxes to the taxing
authority. At Closing, Seller shall return to Buyer (by credit of the Purchase
Price or direct payment), all amounts prepaid by Buyer to Seller for Taxes,
which amounts have not been paid to the taxing authority. Buyer shall be
responsible for payment of all Taxes payable in the calendar year of Closing and
all subsequent years. Buyer shall assume all special assessments, area charges,
lateral charges, and similar impositions, if any (collectively, “Assessments”)
levied, “pending,” or constituting a lien against the Real Property as of the
Closing Date, including without limitation any installments of Assessments,
including interest, payable in the calendar year of the Closing.

 

(d)        Recording Costs. Seller shall pay the cost of recording all documents
necessary to place record title in Seller in the condition warranted by Seller
in this Agreement. Buyer will pay the cost of recording the Deed and all other
documents.

 

(e)        Rents. Seller shall credit to Buyer on the Closing Date, any rent
paid by Buyer for the period from and after the Closing Date.

 

(f)        Insurance. Pursuant to the Lease, Buyer has been making regular
payments to Seller for insurance premiums due and payable for the Property
(“Insurance”) and Seller has made payment of all amounts for Insurance to the
insurer. At Closing, Seller shall return to Buyer (by credit of the Purchase
Price or direct payment), all amounts prepaid by Buyer to Seller for Insurance,
which amounts have not been paid to the insurer.

 

7


--------------------------------------------------------------------------------


(g)       Other Costs. If and to the extent not otherwise accounted for above in
this Section, Seller and Buyer shall prorate all other operating costs of the
Property as of the Closing Date.

 

(h)       Proration Method. Unless otherwise stated herein, Buyer’s and Seller’s
respective proration obligations shall be determined as follows: (i) Seller pays
that part of expenses that have accrued before the Closing Date, (ii) Buyer pays
that part of expenses that accrue on or after the Closing Date, (iii) Seller is
entitled to that part of Rents and other income that has accrued before the
Closing Date, and (iv) Buyer is entitled to that part of Rents and other income
that accrues on or after the Closing Date.

 

(i)        Unknown Amounts. Any expense amount that cannot be ascertained with
certainty (i.e., under the accounting required above) as of the Closing Date
shall be prorated on the basis of the parties’ reasonable estimate of such
amount, and shall be subject to final proration within 30 days after the
Closing, or as soon thereafter as the precise amount can be ascertained, which
shall in no event be later than 30 days after the end of the calendar year
following the Closing Date. Once all income and expense amounts have been
ascertained, Buyer and Seller shall prepare, sign and deliver a final proration
statement, and Buyer shall pay Seller, or Seller shall pay Buyer, as applicable,
the amount of any adjustment required under the final proration statement.

 

(j)        Utilities. Buyer is responsible for all utility payments pursuant to
the Lease and will remain so responsible following the Closing. Accordingly, no
proration of utility charges is required pursuant to this Agreement.

 

(k)       Attorneys’ Fees. Each of Seller and Buyer shall pay its own attorneys’
fees in connection with the preparation and negotiation of this Agreement and
the Closing, except that a party defaulting under this Agreement or any of its
respective Closing Documents shall pay the reasonable attorneys’ fees and court
costs incurred by the non-defaulting party to enforce its rights regarding such
default.

 

7.         Representations, Warranties and Indemnity by Seller. Seller
represents and warrants to Buyer as follows:

 

(a)        Organization; Authority. Seller is duly organized and is in good
standing under the laws of the State of Minnesota; Seller is duly qualified to
transact business in the State of Minnesota; Seller has the requisite power and
authority to execute and perform this Agreement and those Seller’s Closing
Documents to be signed by it; such documents have been duly authorized by all
necessary action on the part of Seller and at the Closing will be executed and
delivered; such execution, delivery, and performance by Seller of such documents
do not conflict with or result in a violation of Seller’s organizational
documents, any judgment, order, or decree of any court or arbiter to which
Seller is a party, or any agreement by which Seller is bound; and such documents
are and shall be valid and binding obligations of Seller, enforceable in
accordance with their terms.

 

8


--------------------------------------------------------------------------------


(b)       Title to Real Property. Seller owns the Real Property, free and clear
of all encumbrances except the Permitted Encumbrances identified in Section 9(b)
below.

 

(c)       Title to Personal Property. Seller owns the Personal Property, free
and clear of all encumbrances.

 

(d)       Contracts. The Contracts are in full force and neither Seller nor, to
the best knowledge of Seller, any other party to the Contracts is in default
under the Contracts. All other contracts in effect regarding the Property may be
terminated by Seller at its sole option on or before the Closing Date and Seller
shall do so.

 

(e)       Assessments. Seller has received no notice of, nor is Seller aware of,
any actual or threatened special assessments or reassessments of the Real
Property.

 

(f)        Environmental Laws. To Seller’s knowledge, the documents listed on
Exhibit C attached hereto (the “Environmental Reports”) include all reports,
studies and assessments commissioned by Seller or now or ever in the possession
of Seller or Seller’s agents relating to toxic or hazardous substances or
wastes, pollutants, or contaminants (including, without limitation, asbestos,
urea formaldehyde, the group of organic compounds known as polychlorinated
biphenyls, petroleum products including gasoline, fuel oil, crude oil, and
various constituents of such products, and any hazardous substance as defined in
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), 42 U.S.C. §§ 9601-9657, as amended) (collectively “Hazardous
Substances”) at the Property. Other than as disclosed in the Environmental
Reports (i) Seller has not caused any Hazardous Substances to be generated,
used, treated, stored or released on, under or about the Property and (ii)
Seller has no knowledge of the presence of Hazardous Substances on under or
about the Property. Seller will include the Environmental Reports as part of the
Records to be delivered to Buyer pursuant to Section 3(c) of this Agreement.

 

To the best of Seller’s knowledge, no above-ground or underground tanks are
located in or about the Real Property or have been located under, in, or about
the Real Property and have subsequently been removed or filled.

 

This Section 7(f) is subject to the limitation of Seller’s knowledge during
Buyer’s occupancy of the Property during the Term of the Lease and any prior
leases pursuant to which Buyer was a tenant of the Property, commencing on or
about August, 1992 (“Buyer’s Occupancy”). The parties agree that Buyer is and
shall remain responsible for Hazardous Substances arising in, on or from the
Property by reason of Buyer’s actions or failures to act during Buyer’s
Occupancy (“Buyer’s Environmental Responsibility”) and Seller shall be
responsible for Hazardous Substances arising in, on or from the Property other
than Buyer’s Environmental Responsibility.

 

9


--------------------------------------------------------------------------------


(g)       Wells and Septic. Seller knows of no wells on the Real Property except
as disclosed on the Well Disclosure Certificate which has been given to Buyer.
At the time of Closing, Seller will deliver any required well certificate
pursuant to applicable laws. There is no “individual sewage treatment system”
within the meaning of Minn. Stat. Section 115.55 on or serving the Real
Property. Sewage generated at the Real Property goes to a facility permitted by
the Minnesota Pollution Control Agency.

 

(h)       Rights of Others to Purchase Property. Seller has not executed any
other contracts for the sale of the Property, and there are no existing rights
of first refusal or options to purchase the Property or any other rights of
others that might prevent the consummation of this Agreement.

 

(i)        Seller’s Defaults. Seller, to its best knowledge, is not in default
concerning any of its legal obligations or liabilities regarding the Property.

 

(j)        FIRPTA. Seller is not a “foreign person,” “foreign partnership,”
“foreign trust” or “foreign estate,” as those terms are defined in Section 1445
of the Internal Revenue Code. Neither Seller, nor any individual(s) or entities
holding any interest in Seller, is on the list of Specifically Designated
Nationals under Executive Order 13224.

 

(k)       Proceedings. Seller has not received any notice of, nor is Seller
aware of, any action, litigation, investigation, condemnation, violation, or
proceeding of any kind by or from any person or entity or by or from any
federal, state, or local government entity against Seller or related to any
portion of the Property.

 

(l)        Violations. Seller has not received any notice of, nor is Seller
aware of, any uncured violation of any federal, state or local law, ordinance or
regulation relating to any portion of the Property.

 

(m)      Agents and Employees. There are no claims for brokerage commissions or
other payments with respect to the Property, including any such claims with
respect to any of the Leases, that will survive and remain unpaid after the
Closing Date.

 

Seller will indemnify Buyer, its successors, and assigns, against, and will hold
Buyer, its successors, and assigns, harmless from, any expenses or damages,
including reasonable attorneys’ fees, that Buyer incurs because of the alleged
breach of any of the above representations and warranties of Seller, whether
such breach is discovered before or after Closing.

 

10


--------------------------------------------------------------------------------


For the purpose of this Agreement, the phrase “to the best of Seller’s
knowledge” and any phrase or words of similar import shall be deemed to mean the
actual knowledge of the officers of Seller without having made inquiry or
investigation beyond such officers’ actual knowledge on the date that Seller
executes this Agreement. Such officers are named solely for the purpose of
defining and narrowing the scope of Seller’s knowledge and not for the purpose
of imposing any liabilities on or creating any duties running from such
individual to Buyer, and in no event shall such officers be personally liable
for any representation made herein.

 

Notwithstanding anything contained in this Agreement to the contrary, all of the
representations, warranties and certifications (the “Representations”) which are
made by Seller and set forth in this Agreement or in any of the documents or
instruments required to be delivered by Seller under this Agreement, including,
without limitation, any documents to be delivered at Closing, shall be subject
to the following conditions and limitations: (i) each of the Representations
shall survive Closing for a period of twelve (12) months following the date of
Closing, and any claim arising out of or related to the Representations that is
not asserted in an action filed and served on or before the date that is twelve
(12) months following the date of Closing shall be barred (Buyer hereby waives
any and all claims arising out of or relating to the Representations that are
not timely asserted as provided above); (ii) in the event that prior to the time
of Closing, during the course of Buyer’s inspections, studies, tests and
investigations or through other sources, Buyer gains current actual knowledge of
a fact or circumstance which, by its nature, indicates that a Representation was
or has become untrue or inaccurate, then Buyer shall not have the right to bring
any lawsuit or other legal action against Seller, nor pursue any other remedies
against Seller, as a result of the breach of the Representation caused thereby,
but Buyer’s sole right shall be to terminate this Agreement in which event the
Earnest Money shall be returned to Buyer; and (iii) there shall be no liability
on the part of Seller for breaches of Representations of which Buyer had current
actual knowledge at Closing.

 

8.         Representations, Warranties and Indemnity by Buyer. Buyer represents
and warrants to Seller that Buyer is duly organized and in good standing under
the laws of the State of Minnesota; that Buyer is duly qualified to transact
business in the State of Minnesota; that Buyer has the power and authority to
execute this Agreement and any Buyer’s Closing Documents signed by it; that all
such documents have been duly authorized by all necessary action on the part of
Buyer and at Closing shall have been duly executed and delivered; that the
execution, delivery, and performance by Buyer of such documents do not conflict
with or violate Buyer’s organizational documents or any judgment, order or
decree of any court or arbiter or any agreement by which Buyer is bound; and
that all such documents are valid and binding obligations of Buyer and are
enforceable in accordance with their terms. Neither Buyer, nor any assignee of
Buyer, nor any individual(s) or entities holding any interest in Buyer or any
assignee of Buyer, is on the list of Specifically Designated Nationals under
Executive Order 13224. Buyer will indemnify Seller and its successors and
assigns against, and will hold Seller and its successors and assigns harmless
from, any expenses or damages, including reasonable attorneys’ fees, that Seller
incurs because of the alleged breach of any of the above representations and
warranties of Buyer, whether such breach is discovered before or after Closing.
Consummation of this Agreement by Seller with knowledge of any such breach by
Buyer will not constitute a waiver or release by Seller of any claims due to
such breach.

 

11


--------------------------------------------------------------------------------


 

9.

Title Matters. Title examination shall be conducted as follows:

 

(a)       Seller’s Title Evidence. Seller shall, at least twenty (20) days prior
to the Contingency Date, furnish all of the following to Buyer, unless otherwise
provided below, (collectively, the “Title Evidence”):

 

 

(i)

Title Insurance Commitment. A commitment for an ALTA Form B 2006 Owner’s Policy
of Title Insurance (“Title Commitment”) committing to insure marketable title to
the Real Property in Buyer, subject only to the Permitted Encumbrances (as
defined in Section 9(b)) hereof, deleting so-called “standard exceptions”
related to survey matters, parties in possession, and liens for labor, materials
and services, and including affirmative insurance regarding zoning, legal
subdivision, separate real estate taxation, contiguity, appurtenant easements,
and such other matters as to which Buyer may give notice to Seller, in the
amount of the Purchase Price and issued by Title Company with a current
effective date. The Title Commitment shall include complete and accurate copies
of all matters described in Schedule B thereof;

 

 

(ii)

Survey. Buyer may, at its cost and expense, cause the Real Property to be
surveyed by a Registered Land Surveyor that is properly licensed to practice in
the state where the Real Property is located. Buyer shall cause the survey (the
“Survey”) to be certified to Title Company, Seller, Buyer and Buyer’s lender, if
any, and delivered to Buyer, Buyer’s counsel and Title Company at least ten (10)
days prior to the Contingency Date (as defined in Section 4(d); and

 

 

(iii)

UCC Searches. A report of UCC search results made of the Uniform Commercial Code
records of the Secretary of State of Minnesota, made by said Secretary of State
or by a search firm acceptable to Buyer, showing no UCC filings regarding any of
the Property.

 

(b)        Buyer’s Objections. Within ten (10) days after receiving the last
item of the Title Evidence and any revisions, endorsements and/or supplements
thereto, as the case may be, Buyer shall notify Seller of any objections
(“Objections”) to the form and/or contents of the Title Evidence. Buyer’s
failure to make Objections within such time period will constitute a waiver of
Buyer’s right to make Objections. Buyer shall be deemed to have automatically
made Objections to any mortgage, judgment, tax lien, mechanic’s lien and any
other monetary lien against the Property (collectively “Monetary Liens”). Any
matter disclosed by the Title Evidence and not objected to by Buyer shall be a
“Permitted Encumbrance” hereunder. Seller will have thirty (30) days after
receipt of the Objections (the “Cure Period”) to cure the Objections, during
which the Closing will be postponed as necessary; provided, however, that Seller
shall pay Monetary Liens out of proceeds from Closing on the Closing Date if
they are not satisfied prior thereto. If the Cure Period expires prior to the
Closing Date, Buyer shall have the right to extend the Cure Period to the
Closing Date. Seller shall use commercially reasonable efforts to correct any
Objections (other than Monetary Liens, which shall be paid pursuant to the
foregoing) but shall not be required to expend more than $2,500.00 in doing so.
If the Objections are not cured within the Cure Period, Buyer may elect any of
the following options by providing written notice thereof to Seller and to Title
Company:

 

12


--------------------------------------------------------------------------------


 

(i)

Terminate this Agreement within ten (10) days after the expiration of the Cure
Period. Upon receipt of such notice from Buyer, Title Company shall promptly
return the Earnest Money to Buyer in accordance with the provisions of the
Escrow Agreement. Upon such return, neither Seller nor Buyer shall have any
further rights or obligations under this Agreement, except for the Surviving
Covenants; or

 

 

(ii)

Waive the Objections and close the transaction contemplated by this Agreement as
if such Objections had not been made.

 

10.       Operation Prior to Closing. During the period from the date of
Seller’s acceptance of this Agreement through the Closing Date (the “Executory
Period”), Seller shall operate and maintain the Property in the ordinary course
of business in accordance with prudent and reasonable business standards,
including, but not limited to, maintaining liability insurance and insurance
against loss by fire, windstorm and other hazards, casualties and contingencies,
including vandalism and malicious mischief, except as otherwise provided in the
Lease. The risk of loss or damage caused by any perils through the Executory
Period shall be governed by the Lease. During the Executory Period, Seller shall
execute no contracts, leases, lease amendments, or other agreements regarding
the Property or any part thereof, nor shall Seller cause or permit title to the
Property to be encumbered or impaired, without the prior written consent of
Buyer, which consent may be withheld by Buyer in its sole discretion.

 

11.       Damage. If, prior to the Closing Date, all or any part of the Property
is substantially damaged by fire, other casualty, the elements or any other
cause, Seller shall immediately give notice to Buyer of such fact, and, at
Buyer’s option (to be exercised by notice to Seller and Title Company within
thirty (30) days after Seller’s notice), this Agreement shall terminate, in
which event Title Company shall return the Earnest Money to Buyer in accordance
with the provisions of the Escrow Agreement. Upon such return, neither Seller
nor Buyer shall have any further rights or obligations under this Agreement,
except for the Surviving Covenants. If Buyer does not elect to terminate this
Agreement despite such damage, or if the Property is damaged but not
substantially, the repair of such damage or destruction shall be governed by the
Lease. For purposes of this Section, the words “substantially damaged” mean
damage that would cost (as so determined) Two Hundred Fifty Thousand and no/100
Dollars ($250,000.00) or more to repair.

 

12.       Condemnation. If, prior to the Closing Date, any governmental entity
commences any eminent domain proceedings (“Proceedings”) against all or any part
of the Property, Seller shall immediately give notice to Buyer of such fact,
and, at Buyer’s option (to be exercised by notice to Seller and Title Company
within thirty (30) days after Seller’s notice), this Agreement shall terminate,
in which event Title Company shall return the Earnest Money to Buyer in
accordance with the provisions of the Escrow Agreement. Upon such return,
neither Seller nor Buyer shall have any further rights or obligations under this
Agreement, except for the Surviving Covenants. If Buyer does not give such
notice, then there shall be no reduction in the Purchase Price, and Seller shall
assign to Buyer at the Closing Date all of Seller’s right, title, and interest
in and to any award made or to be made in the Proceedings. Prior to the Closing
Date, Seller shall not designate counsel, appear in, or otherwise act with
respect to the Proceedings without Buyer’s prior written consent.

 

13


--------------------------------------------------------------------------------


13.       Broker’s Commission. If the transaction contemplated by this Agreement
is closed within the time and in the manner contemplated hereby, Buyer shall pay
a brokerage commission to Michael H. Koehler, Premise Commercial Real Estate,
LLC, as the sole real estate brokerage commission related to this transaction.
Seller and Buyer represent and warrant to each other that they have employed,
used the services of or otherwise dealt with no other brokers, finders or the
like in connection with this transaction. Each party shall indemnify and hold
the other party harmless against all claims, damages, costs, or expenses of or
for any other such fees or commissions resulting from their actions or
agreements regarding the execution or performance of this Agreement, and shall
pay all costs of defending any legal action brought against the other party to
recover any other such fees or commissions, including reasonable attorneys’
fees.

 

14.       Assignment. Except pursuant to an Exchange as provided in Section 15
below, Buyer shall not assign this Agreement without the prior written consent
of Seller, which consent Seller shall not unreasonably withhold, condition or
delay; provided, however, that Buyer shall have no obligation to obtain Seller’s
consent to assign this Agreement to an entity controlling, controlled by, or
under common control with, Buyer. Buyer shall promptly notify Seller of any such
assignment. No assignment or transfer will relieve Buyer of its obligations
under this Agreement.

 

15.       1031 Exchange. Seller and Buyer agree to cooperate with reasonable
requests made by the other to effect the requesting party’s like-kind exchange
(whether simultaneous, deferred or reverse) of real property pursuant to
Section 1031 of the United States Internal Revenue Code and similar provisions
of applicable state law (“Exchange”); provided that (i) the cooperating party
shall not be required to incur any costs, expenses or liability in connection
with the Exchange, (ii) neither party shall be allowed to delay the Closing
hereunder, (iii) neither party shall be obligated to execute any note, contract,
deed or other document not otherwise expressly provided for in this Agreement
providing for any personal liability, nor shall either party be obligated to
take title to any property other than the Property as otherwise contemplated in
this Agreement or incur additional expense for the benefit of the other party,
and (iv) the exchanging party shall not be released from any obligations or
liabilities under this Agreement. Each party shall indemnify and hold the other
harmless against any liability which arises or is claimed to have arisen on
account of any Exchange that is initiated on behalf of the indemnifying party.

 

14


--------------------------------------------------------------------------------


16.       Mutual Indemnification. Seller and Buyer shall indemnify each other
against, and hold each other harmless from, all liabilities (including
reasonable attorneys’ fees in defending against claims) arising out of the
ownership, operation, or maintenance of the Property for their respective
periods of ownership, subject to Buyer’s Environmental Responsibility (as
defined in Section 7(f) of this Agreement). Such rights to indemnification will
not arise to the extent that (a) the party seeking indemnification actually
receives insurance proceeds or other cash payments directly attributable to the
liability in question (excluding, however, the cost of collection, including
reasonable attorneys’ fees), or (b) the claim for indemnification arises out of
the act or neglect of the party seeking indemnification. If and to the extent
that the indemnified party has insurance coverage, or the right to make any
claim against any third party for any amount to be indemnified against as
provided in this Section, the indemnified party shall, upon full performance by
the indemnifying party of its indemnification obligations, assign such rights to
the indemnifying party, or, if such rights are not assignable, the indemnified
party shall diligently pursue such rights by appropriate legal action or
proceeding and assign the recovery and/or right of recovery to the indemnifying
party to the extent of the indemnification payment made by such party.

 

17.       AS-IS. Buyer acknowledges and agrees that, except for the covenants,
representations and warranties of Seller expressly contained in this Agreement,
the Property shall be sold and conveyed (and accepted by Buyer at Closing) AS
IS, WHERE IS, WITH ALL DEFECTS AND WITHOUT ANY WRITTEN OR ORAL REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW. Except
as expressly otherwise provided in this Agreement, Seller makes no
representation, warranty or covenant, express, implied or statutory, of any kind
whatsoever with respect to the Property, including, without limitation,
representation, warranty or covenant as to title, survey conditions, use of the
Property for Buyer’s intended use, the condition of the Property, past or
present use, development, investment potential, tax ramifications or
consequences, compliance with law, present or future zoning, the presence or
absence of hazardous substances, the availability of utilities, access to public
road, habitability, merchantability, fitness or suitability for any purpose, or
any other matter with respect to the Property (collectively, the “Condition of
the Property”), all of which are, except as otherwise expressly provided in this
Agreement, hereby expressly disclaimed by Seller. Except as otherwise expressly
provided in this Agreement, Buyer acknowledges that Seller has made no
representation, warranty or covenant as to the Condition of the Property or
compliance of the Property with any federal, state, municipal or local statutes,
laws, rules, regulations or ordinances, including, without limitation, those
pertaining to construction, building and health codes, land use, zoning,
hazardous substances or toxic wastes or substances, pollutants, contaminants, or
other environmental matters. The provisions of this Section shall survive the
Closing or the termination of this Agreement.

 

18.       Survival. Except as otherwise provided in Section 17 above, all of the
covenants, representations and warranties of this Agreement will survive and be
enforceable after the Closing for a period of twelve (12) months.

 

19.       Notices. Any notice required or permitted to be given hereunder will
be properly given in accordance with this Agreement, if in writing and (i)
delivered by hand, (ii) sent by recognized overnight courier

 

15


--------------------------------------------------------------------------------


(such as Federal Express), (iii) sent via facsimile with confirmation receipt,
or (iv) mailed by certified or registered mail, return receipt requested, in a
postage prepaid envelope, and addressed as follows:

 

If to Seller:

7725 Washington Avenue Corp.

 

7808 Creekridge Circle, Suite 200

 

Minneapolis, Minnesota 55439

 

Attention:

 

 

Fax #

 

 

 

With a copy to:

Larkin Hoffman Daly & Lindgren Ltd.

 

1500 Wells Fargo Plaza

 

7900 Xerxes Avenue South

 

Bloomington, Minnesota 55431

 

Attention: Robert L. Hoffman

 

Fax # 952-896-3333

 

 

If to Buyer:

Rimage Corporation

 

7725 Washington Avenue

 

Edina, Minnesota 55439

 

Attention: Rob Wolf

 

Fax #

 

 

 

With a copy to:

Lindquist & Vennum P.L.L.P.

 

4200 IDS Center

 

80 South Eighth Street

 

Minneapolis, Minnesota 55402

 

Attention: Debra K. Page

 

Fax # 612-371-3207

 

Notice shall be effective, and the time for response to any notice by the other
party shall commence to run, one (1) business day after any such deposit if by
overnight carrier, or three (3) days if by U.S. mail, or the day of receipt if
delivered by hand or facsimile (provided actual receipt is shown by
acknowledgment via email or other writing from the recipient, or by an affidavit
of delivery). Either Seller or Buyer may change its address for the service of
notice by giving notice of such change to the other party, in any manner above
specified, ten (10) days prior to the effective date of such change.

 

20.       Remedies. Time is of the essence of this Agreement. If Buyer defaults
in performance of its obligations under this Agreement, Seller shall have the
right to terminate this Agreement in the manner provided by Minn. Stat.
Sec. 559.21 and to obtain the Earnest Money as liquidated damages. Except for a
default in the obligations of Buyer under Section 3(a) or Section 8, for which
Seller will be entitled to seek specific performance or monetary damages, such
termination of this Agreement and receipt of the Earnest Money will be the only
remedies available to Seller for such default by Buyer, and Buyer will not be
liable for damages or specific performance. If Seller defaults in the
performance of its obligations hereunder, Buyer may, as its only remedies, (i)
terminate this Agreement and obtain a full refund of all Earnest Money; or (ii)
seek specific performance of this Agreement. Any action for specific performance
must be commenced, if at all, within six (6) months following Seller’s default.
In no event shall Seller be liable to Buyer for monetary damages.

 

16


--------------------------------------------------------------------------------


21.       Further Assurances. At any time and from time to time before and after
the Closing, Buyer and Seller shall, at the request of the other party hereto,
and without further consideration, promptly execute, acknowledge and deliver
such further instruments and take such further action as the requesting party
may reasonably request in order to consummate and confirm the transaction
contemplated by this Agreement and to accomplish the purposes of this Agreement,
including, but not limited to, a recordable memorandum of this Agreement;
provided however, no such instruments or actions shall impose any burden or
obligation that is in excess of any burden or obligation specifically imposed
pursuant to the terms of this Agreement other than the terms of this Section.

 

22.       Review by Counsel. Buyer and Seller acknowledge that they have each
been represented by counsel and that their respective counsel have reviewed and
approved this Agreement, and the parties hereby agree that the rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

23.       Effect of Submission. The submission by Buyer to Seller or Seller to
Buyer of this Agreement in an unsigned form shall be deemed to be a submission
solely for consideration and not for acceptance and execution. Such submission
shall have no binding force or effect, and shall not confer any rights or impose
any obligations, irrespective of any reliance thereon, change of position or
partial performance. The submission by Seller or Buyer of this Agreement for
execution shall similarly have no binding force or effect unless and until both
parties shall have executed this Agreement and a counterpart hereof shall have
been delivered to the other party hereto.

 

24.       Exclusivity. Unless this Agreement is canceled or terminated, Seller
shall not solicit a possible sale of all or any part of the Property to any
other party or provide any information regarding the Property to any third party
in connection with the possible sale of all or any part of the Property.

 

25.       General. The section and paragraph headings or captions appearing in
this Agreement are for convenience only, are not a part of this Agreement, and
are not to be considered in interpreting this Agreement. This written Agreement
constitutes the complete agreement between Seller and Buyer and supersedes any
prior oral or written agreements between them regarding the Property. There are
no verbal agreements that change this Agreement, and no amendment of any of its
terms will be effective unless in writing and executed by both Seller and Buyer.
This Agreement binds and benefits Seller and Buyer and their respective
successors and assigns and has been made under, and will be interpreted and
controlled by, the laws of the State of Minnesota. All Exhibits referred to in
and attached to this Agreement are incorporated in and made a part of this
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and which together shall constitute one
and the same Agreement. At the request of either Buyer or Seller, the parties
shall execute and deliver a recordable memorandum of this Agreement. This
Agreement is for the benefit of Buyer and Seller only and is not for the benefit
of any third-party. No third-party shall have the right to enforce any
provisions of this Agreement. In the event the date on which Buyer or Seller is
required to take any action under the terms of this Agreement is not a business
day, the action shall be deemed to be required to be taken on the next
succeeding business day.

 

          26. Extension of Lease. To the extent the term of the Lease (“Term”)
expires prior to the Closing Date, the parties hereby agree that the Term is
hereby extended to and including the Closing Date, to be terminated as of the
Closing Date by the Lease Termination.

 

17


--------------------------------------------------------------------------------


Seller and Buyer have executed this Agreement as of the latest of the dates set
forth on the signature pages hereof.

 

 

 

 

SELLER: 7725 WASHINGTON AVENUE CORP.

 

 

 

 

 

 

 

 

 

 

Date:

August 8, 2008

 

By:

/s/ Ron R. Fletcher

 

 

 

 

 

 

 

 

 

Its:  

President

 

 

 

 

By:

 

 

 

 

 

 

Tax ID Number:

41-1695724

 

 

Its:  

 

 

 

 

 

BUYER: RIMAGE CORPORATION

 

 

 

 

 

 

 

 

 

 

Date:

July 31, 2008

 

By:

/s/ Robert M. Wolf

 

 

 

 

 

 

 

 

 

Its:  

CFO

 

 

 

 

By:

 

 

 

 

 

 

Tax ID Number:

41-1577970

 

 

Its:  

 

 

 

SCHEDULE OF ATTACHMENTS AND EXHIBITS

 

Acknowledgment of Receipt of Earnest Money and Escrow Agreement

Exhibit A

Legal Description of Land

Exhibit B

Assignment and Assumption of Intangible Property

Exhibit C

List of Environmental Reports

 

18


--------------------------------------------------------------------------------


ACKNOWLEDGMENT OF RECEIPT OF EARNEST MONEY AND

ESCROW AGREEMENT

 

1.         The undersigned, designated as the “Title Company” by the parties to
that certain Purchase and Sale Agreement to which this Escrow Agreement is
attached (“Purchase Agreement”), acknowledges receipt from the “Buyer” under the
Purchase Agreement of $50,000 as “Earnest Money” under the Purchase Agreement.
The “Effective Date” under the Purchase Agreement is July 31, 2008. Except as
otherwise defined in this Escrow Agreement, all capitalized terms herein shall
have the meaning given to them in the Purchase Agreement.

 

2.         Title Company hereby agrees to act as escrow agent and to hold the
Earnest Money pursuant to the provisions of the Purchase Agreement, subject to
the conditions set forth below.

 

3.         Upon receipt of an appropriate Internal Revenue Service Form W-9, all
of said Earnest Money shall be held in an FDIC insured interest bearing account
with interest accruing to the benefit of Buyer, unless Seller receives the
earnest money as a result of the cancellation of the PA, in which event the
interest shall also be disbursed to Seller.

 

4.         Upon notification by both parties in writing that the transaction has
closed or if Title Company is facilitating the Closing of the Purchase
Agreement, Title Company will pay said Earnest Money and interest accrued
thereon (the “Deposit”) to Seller at the Closing.

 

5.         The Purchase Agreement contemplates circumstances in which Buyer
shall have the unilateral right to terminate the Purchase Agreement, including,
but not limited to, on or before the end of the Contingency Date, by delivery of
written notice to Seller and Title Company (the “Termination Notice”). Upon
Title Company’s receipt of the Termination Notice (provided Title Company
receives such Termination Notice on or before the end of the Contingency Date)
Title Company shall immediately and simultaneously: (x) deliver a copy of the
Termination Notice to Seller, in the manner provided in the Notice Section of
the Purchase Agreement, and (y) disburse the full Deposit to Buyer.

 

6.         If Buyer defaults under its Purchase Agreement obligations and Seller
desires to obtain the Earnest Money from Title Company pursuant to the terms of
the Purchase Agreement, Seller shall first be required to present to Title
Company Seller’s affidavit of such default (the “Default Affidavit”), executed
under penalty of perjury by an authorized representative of Seller, certifying
to Buyer and Title Company that: (a) Buyer is in default under the Purchase
Agreement, and (b) the Purchase Agreement has been cancelled pursuant to Minn.
Stat. Section 559.21, and therefore, Seller is entitled to the Deposit. Upon
receipt of the Default Affidavit from Seller, Title Company shall (i) deliver a
copy of the Default Affidavit to Buyer in the manner as provided in the notice
section of the Purchase Agreement and (ii) if within five (5) business days
after the date on which the Default Affidavit is deemed given to Buyer (pursuant
to the notice section of the Purchase Agreement), Title Company has not received
from Buyer a notice (“Objection Notice”) objecting to Title Company’s compliance
with the Default Affidavit, Title Company shall deliver the Deposit to Seller.

 


--------------------------------------------------------------------------------


7.         If after the Contingency Date has expired Seller defaults on any of
its obligations under the Purchase Agreement and Buyer desires the return of the
Earnest Money from Title Company pursuant to the terms of the Purchase
Agreement, Buyer shall first be required to present to Title Company its own
Default Affidavit, executed under penalty of perjury by an authorized
representative of Buyer, certifying to Seller and Title Company that Seller is
in default under the Purchase Agreement and did not cure such default within any
applicable time period set forth in the Purchase Agreement, and therefore, Buyer
is entitled to the return of the Deposit. Upon receipt of such Default Affidavit
from Buyer, Title Company shall (i) deliver a copy of such Default Affidavit to
Seller in the manner required pursuant to the notice section of the Purchase
Agreement, and (ii) if within five (5) business days after the date on which the
Default Affidavit is deemed given to Seller (pursuant to the notice section of
the Purchase Agreement), Title Company has not received from Seller an Objection
Notice, objecting to Title Company’s compliance with such Default Affidavit,
Title Company shall deliver the Deposit to Buyer.

 

8.         If Title Company receives an Objection Notice from either Seller or
Buyer within the time period set forth above, then Title Company shall refuse to
comply with the Default Affidavit then in question (“Objectionable Default
Affidavit”) until Title Company receives either (a) joint written instructions
executed by both Buyer and Seller, or (b) a final non-appealable order with
respect to the disposition of the Deposit from a federal or state court of
competent jurisdiction (“Court Order”), in either of which events Title Company
shall then disburse the Deposit in accordance with such written instructions or
such Court Order, as applicable. Notwithstanding the immediately preceding
sentence, if the party that delivers the Objection Notice does not both (i)
commence litigation with respect to the Deposit by filing a complaint or action
for a declaratory judgment in an appropriate court of competent jurisdiction
(“Litigation”), and (ii) provide notice and a file-stamped copy of such
complaint or, action for declaratory judgment to Title Company and the other
party to this Escrow Agreement within thirty (30) days after delivery of the
then-applicable Objection Notice, then Title Company shall disburse the Deposit
in accordance with the Objectionable Default Affidavit.

 

9.         The sole duties of Title Company shall be those described herein.
Title Company shall be under no obligation to determine whether the parties to
the Purchase Agreement are complying with any requirements of law or the terms
and conditions of any other agreements among said parties. Title Company may
conclusively rely upon and shall be protected in acting upon any notice,
consent, order or other document believed by it to be genuine and to have been
signed or presented by the proper party or parties, consistent with reasonable
due diligence on Title Company’s part. Title Company may consult the advice of
counsel with respect to any issue concerning the interpretation of its duties
hereunder. Buyer and Seller hereby acknowledge such fact and indemnify and hold
harmless Title Company from any action taken by it in good faith in reliance
thereon. Title Company shall have no duty of liability to verify any such
notice, consent, order or other document, and its sole responsibility shall be
to act as expressly set forth in this Agreement. Title Company shall be under no
obligation to institute or defend any action, suit or proceeding in connection
with this Agreement. If any dispute arises with respect to the disbursement of
any monies, Title Company may continue to hold the same or commence an action in
interpleader and in connection therewith remit the same to a court of competent
jurisdiction pending resolution of such dispute, and the parties hereto hereby
indemnify and hold harmless Title Company for any action taken by it in good
faith in the execution of its duties hereunder.

 

2


--------------------------------------------------------------------------------


10.       In the event of litigation between the parties with respect to this
Escrow Agreement, the performance of their respective obligations, or the effect
of a termination under the Purchase Agreement or this Escrow Agreement, the
losing party shall pay all costs and expenses incurred by the prevailing party
in connection with such litigation, including, but not limited to, court costs
and reasonable fees of counsel selected by the prevailing party. Notwithstanding
any provision of the Purchase agreement or this Escrow Agreement to the
contrary, the obligations of the parties under this Section shall survive a
termination of either or both of the Purchase Agreement and this Escrow
Agreement.

 

First American Title Insurance Company hereby acknowledges receipt of the
foregoing escrow deposit and agrees to hold the same as above specified.

 

Dated this 31st day of July, 2008

 

 

TITLE COMPANY:

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------


EXHIBIT A

to

PURCHASE AND SALE AGREEMENT

Legal description of Land:

 

The North 109.21 feet of Tract F, Registered Land Survey No. 1283 and that Part
of Tract E, Registered Land Survey No. 1283 lying South of the North 16.08 feet
thereof, said 109.21 feet and 16.08 feet being measured along the West line of
Registered Land Survey No. 1283, files of Registrar of Titles, County of
Hennepin, State of Minnesota.

 


--------------------------------------------------------------------------------


EXHIBIT B

to

PURCHASE AND SALE AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION OF

INTANGIBLE PERSONAL PROPERTY RIGHTS

ASSIGNMENT AND ASSUMPTION OF

INTANGIBLE AND OTHER PERSONAL PROPERTY RIGHTS

 

THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE AND OTHER PERSONAL PROPERTY RIGHTS
(this “Assignment”) is made as of the 31st day of July, 2008, by and between
7725 WASHINGTON AVENUE CORP., a Minnesota corporation (“Assignor”), and RIMAGE
CORPORATION, a Minnesota corporation (“Assignee”).

 

RECITALS

 

A.        On even date herewith Assignor has conveyed to Assignee the real
property located at 7725 Washington Avenue, Edina , Minnesota, legally described
on Exhibit A attached hereto and made a part hereof (the “Real Property”).

 

B.         Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in any and all contracts, permits, records, plans, warranties, and
intangible personal property owned by Assignor and used in connection with the
Real Property, and Assignee desires to accept such assignment and assume such
obligations of Assignor first arising under such assignment from and after the
date hereof.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Assignor and Assignee hereby agree as follows:

 

1.         Assignment. Assignor hereby conveys, assigns, transfers, and sets
over unto Assignee, all Assignor’s right, title and interest, to the extent
assignable, in and to any and all intangible property owned by Assignor and used
in connection with the Real Property and the buildings and improvements located
thereon (the “Property”), including without limitation: (i) all plans and
specifications in the possession of Assignor which were prepared in connection
with any of the Property, including the “Plans” as defined in the “Purchase
Agreement” (as defined below) (ii) existing or prospective agreements, plans,
and/or licenses with and/or from (A) governmental bodies, entities and agencies,
(B) contractors and subcontractors, and (C) utility companies, with respect to
the Property; (iii) all environmental reports, soil studies, engineering reports
and agreements with the firms preparing such reports and/or studies, and all
other contracts, subcontracts and agreements relating to the Property, (iv) to
the extent that the same are in effect as of the date hereof, any approvals,
licenses, permits and other written authorizations necessary for the
construction, development, use, operation or ownership of the Property, (v) all
hereditaments, privileges, tenements and appurtenances belonging to the
Property, (vi) all right, title and interest of Assignor in and to all open or
proposed highways, streets, roads, avenues, alleys, easements, strips, gores and
rights-of-way in, on, across in front of, contiguous to, abutting or adjoining
the Property, (vii) all “Contracts,” “Permits,” “Warranties,” and “Records” as
those terms are defined in the Purchase Agreement, and (viii) other intangibles
pertaining to the Property including any third party warranties and/or
guaranties (e.g. roof warranties) (collectively, the “Intangibles”), but
excluding cash on hand and in bank and escrow accounts.

 


--------------------------------------------------------------------------------


2.         Assumption. Assignee does hereby accept the foregoing Assignment
subject to the terms and conditions herein contained, and does hereby assume as
of the date hereof and become responsible for and agree to perform, discharge,
fulfill and observe all obligations, covenants, conditions and provisions first
accruing from and after the date hereof with respect to the above-described
Intangibles.

 

3.         Miscellaneous. This Assignment shall inure to the benefit of and be
binding upon Assignor and Assignee and their respective successors and assigns.
This Assignment may be executed in one or more counterparts, each of which shall
be deemed to be an original and together which shall constitute one and the same
agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment as of the 31st day of July, 2008, which instrument is effective this
date.

 

 

ASSIGNOR:
7725 WASHINGTON AVENUE CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ron R. Fletcher

 

 

 

Its:

President

 

 

 

ASSIGNEE: RIMAGE CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Wolf

 

 

 

Its:

CFO

 


--------------------------------------------------------------------------------


EXHIBIT C

to

PURCHASE AND SALE AGREEMENT

 

LIST OF ENVIRONMENTAL REPORTS

 

1.         Phase I Environmental Assessment prepared by STS Consultants, LTD in
1991.

 

2.         Phase II Environmental Reconnaissance for Property Transfer dated
February 1, 1991 and prepared by STS Consultants, Ltd., Project No. 94875-YF.

 

3.         Phase I Environmental Assessment dated August 12, 1992 and prepared
by Nova Environmental Services, Inc., Project No. M92-752.

 

4.         Phase I Environmental Assessment dated August 10, 1998 and prepared
by Nova Environmental Services, Inc., Project No. M98-0959.

 

 